Case 19-12753-elf        Doc 44     Filed 01/02/20 Entered 01/02/20 14:33:46            Desc Main
                                    Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                          :
                                                  :
            ROBERT EDWARD ROTH                    : Bankruptcy No. 19-12753ELF
                                                  :
                           Debtor(s)              : Chapter 13

           OBJECTION OF SCOTT F. WATERMAN, ESQ., STANDING CHAPTER 13
             TRUSTEE, TO DEBTOR’S SECOND AMENDED CHAPTER 13 PLAN

            Scott F. Waterman, Esq., Standing Chapter 13 Trustee, files this Objection to the

  Debtor’s Second Amended Chapter 13 Plan Pre-Confirmation and in support thereof

  represents as follows:

            1. Scott F. Waterman, Esq., is the duly qualified and acting Chapter 13 Trustee

  in the above captioned case.

            2. The debtor proposes to pay a total of $62,533.80 over the remaining term of the

  Chapter 13 plan.

            3. The second amended plan provides that the debtor shall pay the Trustee

  $1,042.23 per month for sixty (60) months.

            4. The debtor fails to dedicate all disposable income available to pay unsecured

  creditors.

            5. The modified plan calls for sale of real estate by April 30, 2020.

            6. The debtor attempts to take phantom mortgage expenses of $3,442.00 from
Case 19-12753-elf    Doc 44    Filed 01/02/20 Entered 01/02/20 14:33:46          Desc Main
                               Document      Page 2 of 2




  May, 2020 through March 02, 2021.

         WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee,

  respectfully requests that the Debtor’s Second Amended Chapter 13 Plan Pre-Confirmation

  be denied.

                                                   Respectfully submitted,



  Date: January 2, 2020                            /s/Scott F. Waterman
                                                   Scott F. Waterman, Esq.
                                                   Standing Chapter 13 Trustee
                                                   Reading, PA 19606
                                                   Telephone: (610) 779-1313
